139 Ga. App. 68 (1976)
228 S.E.2d 23
MATHIS
v.
COPELAND.
52265.
Court of Appeals of Georgia.
Submitted May 24, 1976.
Decided June 15, 1976.
Mullis, Reynolds, Marshall & Horne, W. Carl Reynolds, Gerald S. Mullis, for appellant.
Harris, Watkins, Taylor & Davis, David B. Higdon, for appellee.
WEBB, Judge.
Mathis was injured when the automobile in which he was a passenger collided with the one driven by Copeland. He sued and received a verdict of $600 for his injuries. The only issue on appeal is whether there was sufficient evidence for the jury to determine any damages as a result of loss of earnings.
The trial judge, who allowed unlimited direct examination of Mathis in an attempt to establish his earning capacity as a then unemployed but sometimes odd job laborer, correctly decided that his testimony gave *69 no evidence from which the jury could ascertain, except by conjecture and speculation, a reasonable basis to determine lost wages. "Where a party sues for specific damages he has the burden of showing the amount of loss claimed in such a way that the jury may calculate the amount of loss from the data furnished and will not be placed in a position where an allowance of the loss is based on guesswork. [Cit.]" Studebaker Corp. v. Nail, 82 Ga. App. 779, 785 (62 SE2d 198).
The trial judge properly instructed the jury not to consider any loss in earnings should they find that Mathis was entitled to recover.
Judgment affirmed. Deen, P. J., and Quillian, J., concur.